Mr. Justice Maxwell
delivered the opinion of the court.
The facts involved in this case are substantially the same as those involved, considered and ruled in The Farmers’ Alliance Mutual Fire Insurance Company v. Vallie, ante, page 72.
By stipulation and order of the court below this case was consolidated with that case for the purpose of trial and determination in the court below.
The questions presented for determination here are the same as those presented in thát case, and for the reasons there given the judgment herein is affirmed. Affirmed.
Chibe Justice Gabbert and Mr. Justice Gunter concur.